So Oo JN DO AW FF WY YP

NM MM Bw BR RO RD ORD RD eee
oOo A HD HH fF eH) YF COGS DBD FTN DH Fe WB! YP KFS SO

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 1 of 21

VICKI STEFANINI

PO BOX 54124

SAN JOSE CA 95154
Phone Number: 4082096581

VICKISTEFANINI@GMAIL.COM

VICKI STEFANINI,
Plaintiff,
vs.
HEWLETT PACKARD ENTERPRISE

COMPANY, STEPHEN CARLOCK and
DOES 1-S0, inclusive,

Defendant(s).

December 24, 2019

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Case Number: Case No. 5:18-cv-07051-NC

PLAINTIFF OPPOSITION TO MOTION
FOR SUMMARY JUDGMENT

[Santa Clara Cty. Super. Ct. Case No. 18-CV-333645]

FAC Filed: December 24, 2019

 

Re: Stefanini v. HP Motion Summary Judgment

Case # 5:18-cv-07051-NC

DECLARATION OF |

IN SUPPORT OF

 

 

CASE NO.

;PAGE | OF Zl [upc TEMPLATE Rev.2015]

 
oO OH SN DO TH FP WH NHN

NY NH NH bt WY NY YD NR NO i eet
ao NN OH BP WY NY K|&| OD Oo Be AN DH A FF WY NH K& OC

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 2 of 21

TABLE OF CONTENTS

Page

L. INTRODUCTION ..0... ce cceesseseceecenenesecensecesessecessaconsaseeesssssennenseees 3

TL. FACTS. 2.0... eccessssscencsessccestsccsrcosseessscesseesseseesenssssssscssessnseesesesesees 4
A. Plaintiff’s Qualifications ..............cccccssscscececeeseesenseeresseneneneens 4
B. Plaintiff Join HPE 0.0... sce escsssscetseseesscssessssesesseeescnsesseatens 4
C. Plaintiff Account Transfers.................:eceseeeeeeeconeeenees 5

II. MOTION FOR SUMMARY JUDGMENT...........ccescsccsssseeeeenes 6, 7
A. Employment Discrimination............... ee eeeesesssssrseseseneeseeeeees 7, 8,9
B. Unfair Business Competition 200.0... .ccccecsseesssessseseessecesseseneens 9,10, 11
C. Wrongful Termination.................cccscceseee eve ne eee eu sence 11, 12, 13, 14,
D., Retaliation...........cccccecccceceeseeeeeeeceeesceeeeeeetennneeseeess 11, 12, 13, 14,
E. Interference with CFRA/FMLA Rights................cseeeeeee 11, 12, 13, 14,
F. Failure to Pay Agreed Upon Wages...............cceeseeeeeee 16, 17, 18, 19,
G. Failure to Pay Wages Due upon Termination................... 16, 17, 18, 19,
H. Breach of Contract..............ccccccccsesceeeeeeeesceeeeseceenes 16, 17, 18, 19,

DECLARATION OF IN SUPPORT OF

 

 

 

 

CASE NO. ;PAGE ZOF Zhupc remp.are Rev.2015]

15
15
20, 21
20, 21
20, 21

 
Oo oe NN DH A ff WO NH =

wv NHN NY NH NY NY NY NY NO | | §|§ | FF FEF Fe SF S| =
a nN Dn UO FF YW NH KY COS Oo ON DH F&F WH KH KS OS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 3 of 21

I. INTRODUCTION

Stefanini has been in the telecommunication networks industry for decades. Initially, she
began her career on the engineering side, helping companies like Comcast, AT&T, T-Mobile,
Google, Salesforce, Adobe, Dropbox, Single Digits, Akamai, CenturyLink, Level 3 and Sprint
build their networks. Then she transitioned to the sales side of the business, leveraging her
engineering background to manage accounts with these and other telecom companies. Her
technical knowledge allowed her to speak the same lingo as her customers in the sales arena.
While at HP Inc following Split HPE, Stefanini picked up accounts for the largest telecom
customers, such as Comcast, AT&T, BT Telecom, NTT as well as increased the revenue
generated for HPE from smaller accounts such as Windstream, Frontier, Radisys and Sawvis.

However, when a change in management occurred on her team on or about November,
2015, Stefanini’s accomplishments were minimized. Although she had been working long hours
to land key accounts, she was told that her male colleagues should handle certain accounts
because those customers wanted a male and that by virtue of her sex, she was not a fit. Key
accounts that Stefanini had closed with projected revenues in excess of $1 million were
transferred to her male colleagues. This interfered with her ability to make her required sales
numbers and resulted in her losing the commissions.

To make matters worse, Stefanini went out on medical leave as she battled cancer. The
few accounts that had remained assigned to her prior to the leave, were promptly taken away
from her after she returned from leave. She was told she was underperforming and was being
terminated as part of a Work Force Reduction (WFR). However, prior to her accounts being

transferred to underperforming male employees on her team, her performance had not been an

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ;PAGE 3 OF ZI [upc TEMPLATE Rev.2015]

 
Oo oO YN DD HA Ff W LO —

NO NY NH NH KR KH KH NY NO EF RPO EO RO ESO ee OO eS UR elle
ao 41 DA A fF WY NY KH CO CO OH ND BD A FSF WH NY KH CS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 4 of 21

issue. Stefanini’s termination was the result of gender and disability discrimination and has
resulted in extensive damage to her.

Il. FACTS

A. Plaintiff's Qualifications

Stefanini holds a bachelor’s degree in economics and engineering and a master’s degree
in business management. Prior to joining HPE, Stefanini had over 20 years of sales experience
at a mix of Fortune 500 companies and startups. At these companies, she developed market
strategies to increase sales and grow her customer base. She consistently exceeded her quotas

year after year.

This is also a profession where compensation is driven by commissions and allocation of
credit for sales. It is also a profession where individual employees incur expenses as a result of
their travel, for which reimbursements are owed. There is much room for error in calculating
these credits, commissions and Stefanini had to take legal action on more than one occasion to
enforce her rights and receive the compensation that was owed to her. She was successful in all
of these matters that preceded her employment at HPE. The fact that Stefanini is an intelligent
woman who knows her rights and will pursue what is rightfully owed to her should not discredit

her in the present action.
Cc. Plaintiff Joins HPE

Plaintiff joins HP Inc in or about April, 2015, as a Global Account Manager. In the last
two quarters of 2015 (her first two full quarters at HPE), Stefanini exceeded her sales quota by

approximately 300%.

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ;PAGE 4_ OF &] [Dc TEMPLATE Rev.2015]

 
Oo Aa SN DBD A FP W KH —

Bw NO HD NH WH LH fH NH HN KF BSB HF KF FF Fe Se Se eR Re
So SN DA OO BP WO HO K|§ OF Ob DB HN HD WNW FP WH HO |= OO

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 5 of 21

D. Account Transfers

However, shortly after Stefanini’s employment at HPE began, Steven Carlock
(“Carlock”) replaced Stefanini’s previous manager. His interactions with Stefanini were
markedly different from those of his predecessor. As Stefanini closed deals on some of her
largest accounts, Carlock transferred those accounts to male colleagues on the team. Carlock
informed Stefanini that he was doing this because the customer’s culture a male was required to
manage the account. Stefanini was the only female on her team, and although she resisted, the

decision to transfer the accounts was outside of her control.

Four separate such transfers occurred. The first was on or about December 2015.
Stefanini was informed that her Level 3, Windstream, Frontier and Zayo accounts would be
transferred to one of her male peers. Stefanini protested, explaining that she had done a lot of
revenue generation on these accounts. In fact, for some of the companies that had previously not
been high revenue sources for HPE, Stefanini had been able to move the accounts from a lower

HPE revenue Tier II to a higher Tier I.

The second transfer occurred on or about April 24, 2016. HPE management informed her
that both Comcast and Wandering WiFi would be transferred. Stefanini approved the Wandering
WiFi transfer since she had not expended much time on that account and they did not generate
substantial revenues for HPE. However, she protested the transfer of Comcast, since it was one
her highest revenue-generating accounts. She had increased the revenue on this account by over
$1 million and the deals that she had negotiated hat were still coming in at that time were in
excess of $10 million. But Carlock told her Comcast he wanted a male to lead that account.
Stefanini was even told that she couldn’t attend meetings that she had set up with the client

unless she coordinated for one of her male colleagues to attend with her.

DECLARATION OF IN SUPPORT OF

 

 

 

CASE NO. ;PAGE © OF Z) [ypc TEMPLATE Rev.2015]
oO Oo YN DA OH FF WH NY

NO NO WN WH WN WN WN NHN NHN &- F- FSF FF | FSF FPF OF Re
ao NY Dn A FF Ww NY KF CS BO DO It HD A FPF W NY KK CS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 6 of 21

The third transfer occurred in July, 2016. This was for the accounts involving BT
Telecom, CenturyLink, and Savvis. Thanks to Stefanini, the revenues coming in were high, but
HPE management informed her that they had a high need to transfer the account to a more

experienced male peer.

The fourth transfer occurred immediately after Stefanini returned from medical leave on

or about October, 2016. This left her with no significant accounts to manage.

Ill. MOTION FOR SUMMARY JUDGMENT

Plaintiff opposes Hewlett Packard Enterprise (HPE) Motion for Summary Judgment.
Defendant’s motion should fail because there are substantial triable issues of material fact at
issue heirin. Therefore, Defendant is not entitled to judgment as a matter of law. Rather, Plaintiff

is entitled to put her case in front of a jury.

Summary Judgment may only be granted where there are no material facts in dispute and the
moving party is entitled to judgment as the matter of the law. Anderson v. Liberty Lobby Inc., 4
U.S. 242,249 (1986); See also ray v. Ropes & Gray LLP, 99 F .3d 99, 116 (1* Cir 2015) (courts
exercise “particular caution” when considering an employer’s motion for summary judgment
raising issues of pretext, motives and intent); Frances v Johnson 95 F .3d 11 0, 11 5 cg" Cir,
2015) (It does not take much for a Plaintiff in discrimination case to overcome summary
judgment motion). The court must withdraw all reasonable interference in favor of nonmoving
party. Eatman Kodak Co. v. Image Technical Services, Inc., 504 U.S. 451 (1992). Credibility
determinations, the weighing evidence, and drawing of legitimate interference from the facts and
jury function. Anderson V. Liberty Lobby, 4 U.S. at. 255. A finding of good cause for

termination requires A reasonable conclusion supported by substantial evidence gathered through

DECLARATION OF IN SUPPORT OF

 

 

 

CASE NO. ;PAGE 6 OFZ) [upc TEMPLATE Rev.2015]
eo Oo ND A F&F WHO HN =

BO bo NN NY NHN NH NHN NH NO HK §| RHR Se He Be Se ee Oe ee
ao NDA ON B® WY KH SH SF OC OH NTN DH rH BP WY NY S| OS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 7 of 21

an adequate investigation that includes notice of claimed misconduct and a chance for the

employee to respond. Cotran V. Rollins Hudig Hall Int’!

Summary Judgment is improper as this case turns on multiple disputed material facts and
determination of reasonableness, credibility, motive and intent., Inc 1 Cal. 4 th 93 (1998),

emphasis added.

A. EMPLOYMENT DISCRIMINATION BASED ON GENDER AND
DISABILITY (FEHA)

There are disputed issues of material fact as to Plaintiff claim for Gender and Disability.
Defendant terminated Plaintiff in Retaliation based on false, biased and to cover up preferential
treatment to specific customers which is a violation of HPE Standards of Business Conduct
Policy. There is no legal basis to grant Summary Judgment. Based on the foregoing, the Plaintiff

request that the Defendants Motion for Summary Judgement be denied in it’s entirety

Defendant discriminated against Stefanini based on gender and disability. Defendant retaliated
against Plaintiff for seeking protected medical leave by terminate her. As a proximate result of
Defendants’ willful, knowing and intentional violation of CFRA, Plaintiff has sustained
economic losses, humiliation, emotional stress, mental and physical pain on and anguish. The
person who committed unlawful acts described herein were officers, directors and/or managing
agents of Defendants acting within the scope of their employment. Morever Defendants aided,
abetted, coerced this discrimination. The unlawful acts described herein were committed with
oppression, fraud, malice and were authorized by such officers, directors and/or managing
agents. Plaintiff suffered lost wages and health problems in which her doctor advised her she
needed surgery. The evidence is clear that Plaintiff received different treatment based on her
gender and medical condition. Mr Carlock transferred several of her accounts to male co-workers
on sales team. As a result she was paid significantly less commission. In approximately
November 2015 a problem happened with MyComp Internal Sales Software Tool due to Hewlett
Packard Company Split to Hewlett Packard Enterprise (HPE) and Hewlett Packard Inc (HP). In
DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ;PAGE “7 OFZ [ypc TEMPLATE Rev.2015]
Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 8 of 21

November 2015 Plaintiff's new manager was Stephen Carlock. Although this was a different

—

business organization within North American SP Team Plaintiff was asked due to her expertise
in cloud and HPE company lacking resources to essentially perform both her old job and new job
duties. In Plaintiff previous position she managed large key accounts such as AT&T, Google,
Comcast, Salesforce, CenturyLink. Some of these accounts were part of her new position. Mr.
Carlock started ordering her to transfer her accounts to male peers once the revenue was showing
close to $1,000,000 or more. Plaintiff was managing Comcast account for both Cloud and

Networking. With Comcast being a large account Plaintiff requested local engineering support.

oo Aa AN DH A ff W LY

Plaintiff experienced disparate treatment within Mr. Carlock’s team. On March 30, 2016 Plaintiff

was subject to gender biased comments by Mr. Carlock. Plaintiff was told the Comcast account

—
Oo

needed a male colleague present at the meeting in order to attend the meetings in March 2016.

—
—

Plaintiff setup the Comcast meetings with Sr. VPs based on her relationships prior to joining

—
i)

HPE. Plaintiff was told if she did have a male colleague attend Comcast meetings’ she would

_—
Wo

need to cancel them. Mr. Carlock told Stefanini a male was better suited to manage the account.

ib

Mr. Carlock told Stefanini he would be replacing her with one of her male co-workers. On

—
a

4/28/2016 Mr. Carlock removed Plaintiff of Comcast account and transferred key account to

—
nN

male coworker while Mr. Carlock required Plaintiff to stay on the account to help close sales that

—
~

would benefit her male coworker.

—
oo

- Misconduct for discharge was nearly identical to that engaged by an employee outside
the protected class whom the employer retained Nix vs WLYC Radio/Rahall
Communications, 738 F.2d 1181, 1184 (11 Cir. 1984).

NHN NHN
- ©

- Established prima faci case of discriminatory discharge, the burden of production shifts
to the employer to produce evidence of a valid, non-discriminatory reason for the
discharge. This is a burden of production not a burden of proof

NON
Ww N

Employer produces carries burden of production, the presumption of discriminatory
discharge raised by prima faci case is rebutted. The employee must then establish, by
preponderance of evidence that the employer stated non-discriminatory reason for
discharge was a mere pretext

Ny bo VY NHN
sa NH A ff
'

A. Adrian Hurel Deposition, Exhibit A
(P. 19 line 17-25), (P. 20 line 1-8), (P. 33 line 4 -15)
Exhibit 10 Standards Business Conduct Policy

Ny
oo

DECLARATION OF IN SUPPORT OF

 

 

 

 

 

CASE NO. :PAGE 8 OFZ) [upc TEMPLATE Rev.2015]
oo DB SN DH HH FH WD NHN

NO MO hUDDhLUNDLlUNGOtKODNOUltN Cl SS lS i el eS ll eS ll el ell Sel elle
oo NY DBD WA BP WD NY —|&§ CF OO DB NID HH TH HBR WO NH KK OS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 9 of 21

Exhibit 34 (line 2)
Exhibit 36 (line 10 -18)

B. Stephen Carlock Deposition, Exhibit B
(P. 33 line 1-12), (P. 36 line 5-19)

C. Robert Oliver Declaration, Exhibit C1 (P.2 linel-4)

D. Robert Oliver Deposition, Exhibit C2

(P. 39-41 line 1-25), (P. 42 line 1-15), (P. 44 line 12-25), (P. 45 line 1-25), (P. 49 line 13-
25), (P. 55 line 1-25), (P. 59 line 9-17), (P. 61 line 18-23), (P. 68 line 1-25), (P. 69 line 1-
25), (P. 74 line 13-25), (P. 77 line 1-25), (P. 80 line 1-25), (P. 81 line 1-25), (P. 87 line 5-
25), (P. 95 line 1-25), (P. 97 line 1-25), (P. 100 line 18-25)

Vicki Stefanini Deposition, Exhibit D

(P. 17 line 5-13), (P. 27 line 1-13), (P. 33 line 4 -15), (P. 57 line 8 -25), (P. 64 line 1-25),
(P. 82 line 1-25), (P. 83 line 1-25)

B. UNFAIR BUSINESS COMPETITION

Summary Judgement on the issue is innappropriate under these circumstances. Evident that HP
Enterprise manager was violating HP Enterpise Standards of Business Conduct Policies and

discriminated against Plaintiff due to her gender and disability.

Plaintiff reported suspected illegal behavior to be investigated. Defendants have not established
good cause to terminate Plaintiff employment as a matter of law because they have failed to
show actions against Plaintiff were reasonable or true. Morever Defendant “falsified records”
and kept “off the book discounts” to give preferential treatment to specific customers Guestek,
AT&T which is a violation of HP Enterprise Standards of Business Conduct. Defendant refused
to offer customer discounts to Plaintiff making it difficult for her to close business. Defendant
denied discounts to Plaintiff however once she was forced to transfer specific accounts to male

employees the discounts were approved.

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ; PAGE 9. OF ‘2! [pc remPLATE Rev.2015]

 
o fo NN BD UO F&F WD NH =

NY NO NH WH NH WV WH NY NO | SF | | RFR KF KF EF ES
oa YN DN OA Ph WD NY KK DOD Oo DBD NI DH A Ff WO LH —| OS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 10 of 21

On 10/17/2016 Mr. Carlock put Plaintiff on Work Force Reduction (WFR). Plaintiff let Human
Resources know she did not accept, she did not sign Severance package on 10/28/2016 for
$53,149.03 due to her concern of over $10,000,000 unpaid commission. Plaintiff was selected
for WFR in Retaliation for taking CFRA/FMLA protected medical leave and for complaining of
management violation of HPE Standards of Business Conduct. Criteria for HPE WFR was based
on (1) Performance, (2) Sales Experience and (3) Education. Plaintiff ranked higher than Male
coworker who retained his position in all 3 areas. Mr. Carlock forced Plaintiff to transfer 80% of

her accounts to male coworker and then chose her for HPE Work Force Reduction.

COMPARISION BETWEEN STEFANINI /MALE RETAINED POSITION

Quota for 2016
Male at 10%

Stefanini at 300%

Experience
Male, 2 year degree

Stefanini, Master’s degree

Sales Experience
Male, 16 years

Stefanini 21 years

A. Adrian Hurel Deposition, Exhibit A

(P. 19 line 17-25), (P. 20 line 1-8), (P. 33 line 4 -15)
Exhibit 10 Standards Business Conduct Policy
Exhibit 34 (line 2)

Exhibit 36 (line 10 -18)

B. Stephen Carlock Deposition, Exhibit B
(P. 33 line 1-12), (P. 36 line 5-19)

C.Robert Oliver Declaration, Exhibit C1 (P.2 line1-4)
D. Robert Oliver Deposition, Exhibit C2

(P. 39-41 line 1-25), (P. 42 line 1-15), (P. 44 line 12-25), (P. 45 line 1-25), (P. 49 line 13-
25), (P. 55 line 1-25), (P. 59 line 9-17), (P. 61 line 18-23), (P. 68 line 1-25), (P. 69 line 1-

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ;PAGE_|0 OF ZI [ypc TEMPLATE Rev.2015]

 
oO Oo HT DO WH FEF WY KH

Ny NO NH NHN HO NY NH WN NO KF fF fF FSF SF FOO Hell eS
ao NHN AO A BP WO NB KH Oo Oo MH ITD DH A BP WH HY —-|§ OS

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 11 of 21

25), (P. 74 line 13-25), (P. 77 line 1-25), (P. 80 line 1-25), (P. 81 line 1-25), (P. 87 line 5-
25), (P. 95 line 1-25), (P. 97 line 1-25), (P. 100 line 18-25)

Vicki Stefanini Deposition, Exhibit D

(P. 17 line 5-13), (P. 27 line 1-13), (P. 33 line 4 -15), (P. 57 line 8 -25), (P. 64 line 1-25),
(P. 82 line 1-25), (P. 83 line 1-25)

C. WRONGFULLY TERMINATION IN VIOLATION PUBLIC
POLICY

D. RETALIATION FOR TAKING CFRA RIGHTS GOVT CODE
12945

E. INTERFERENCE WITH FMLA RIGHTS

There are disputed issues of material fact as to the amount of wages owed and commissions
unpaid due to account transfers to male employees and MyComp Faulty Sales Compensation
Software. There is no legal basis to grant Summary Judgment. Based on the foregoing, the

Plaintiff request that the Defendants Motion for Summary Judgement be denied in it’s entirety

Plaintiff filed complaint with DFEH California Dept of Fair Employment and Housing, Plaintiff
received a Right To Sue from DFEH. HPE owed a duty to Plaintiff to prevent discrimination
from occurring against her in their employment relationship. Within a few days after HPE’s
finding of “No Discrimination” from complaint to Human Resources she was laid off just after
returning from medical leave between 3/25-3/29/2016 of her ongoing cancer condition and her
need to take medical leave as well as concurrent treatment for anxiety. Mr. Carlock instigation of
performance reviews of Plaintiff, based on false pretences of underperformance in sales, all
while Mr. Carlock continued to interfefe with Plaintiff's ability to work successfully woth
current and potential customers of HP by placing roadblocks to her performance by providing
Plaintiff's male colleagues assistance and transferring her revenue generating accounts to her

male colleagues.

DECLARATION OF IN SUPPORT OF

 

 

 

 

 

CASE NO. ; PAGE |] OF 2) [Dc TEMPLATE Rev.2015]
Oo fo nN HD OT HR WD NH

YN NY NW LH NH WH NH YH NY KF KF FF Fe Fe FORO ele
ea NY OA A FP WD NY KY GS OBO BA BD vW F&F WHO NY | &

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 12 of 21

Plaintiff suffered from employment discrimination based on Gender (FEHA) where HPE
interfered with my FMLA rights and retaliated against me for taking protected medical leave. I
suffered lost wages and discrimination based on my health problems in which my doctor advised
me I needed surgery. The evidence is clear that Plaintiff received different treatment based on
my gender and medical condition. In November 2015 my new manager Stephen Carlock
although this was a different business organization Plaintiff was asked due to my expertise in
cloud and company lacking resources to essentially perform both her old job and new job.
Plaintiffs previous position she managed large key accounts such as Comcast, Salesforce,
CenturyLink these very same accounts were part of my new position however Mr. Carlock
ordered her to transfer the account once the revenue was showing close to $1,000,000 or more to
my male peers. Plaintiff has sustained humiliation, emotional distress, mental and physical pain

and anguish.

In order to show employment discrimination based on gender, the employee must show that (1)
she is the member of a protected class; (2) she was qualified for her position and was
satisfactorily performing her job duties; (3) she experienced an adverse employment action; and
(4) other similarly situation employees outsider of her protected class were treated more
favorably. Hawn v. Executive Jet Mgmt., Inc., 615 F.3d 1151, 1156 (9th Cir. 2010) (citing
Peterson v. Hewlett-Packard Co., 358 F.3d 599, 603 (9th Cir. 2004)). Stefanini will be able to
establish that based on the facts noted above, as well as additional facts she anticipates will be
revealed through discovery. Stefanini expects that her personnel file will show her qualifications
and the timing of the adverse action against her relative to her complaints of gender
discrimination. She also expects that discovery into commission earnings by her relative to her

male colleagues on her team will also support her claim. As such, the burden will then shift to

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ; PAGE I2. OF 41 [upc TEMPLATE Rev.2015]

 
oO Oo ND nH PW NY

Ny NO NYO HO WH WH YN NY NY RF | S| | FSF Fe Oe OO Sell he
oO ND OH FR WO HO —|& OF 6 fe IN KD A HR W NH K& CO

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 13 of 21

HPE to show that there was a legitimate reason for the adverse employment action. Curley v.
City of N. Las Vegas, 772 F.3d 629, 632 (9th Cir. 2014). HPE has attempted to do this by
asserting that Stefanini was underperforming. However, Stefanini will be able to show that her
performance was not accurately recorded. The fact that MyComp was riddled with errors, but
that her manager only corrected those errors for her male colleagues, and not her supports her
position that she was not underperforming. In addition, the fact that her accounts that she had
worked up were transferred to her male colleagues right before the commissions could be
assigned, but after they had been earned by her, will further show that her performance was not
accurately recorded. Finally, the impact of her medical leave on her sales performance will also
be noted. As such, Stefanini will be able to show that she was the subject of gender-based

employment discrimination.
March 22, “Customer wants a male on the account”

March 29 “Comcast need a male to attend VP meeting that were setup by Stefanini due to her
relationship. HP was unable to secure meetings with Comcast VPs without Stefanini’s

relationship in the account.”

Although Stefanini was on medical leave for approximately three (3) months in 2016 and was
not working on her sales accounts during that time, her overall production for the fiscal year
exceeded quota. Regardless, her leave status is not something the employer can legally consider
when selecting candidates for layoff. Instead, seniority, performance, education and other such
criteria are to be considered. Stefanini believes that had these factors been considered, she
would not have been laid off because other candidates on her team had less experience and
performance that was not as good as hers; those candidates should have been prioritized over her

for a Work Force Reduction. Plaintiff managing Comcast account for Cloud and Networking I

DECLARATION OF IN SUPPORT OF

 

CASE NO. ; PAGE |3 oF 2] [voc TEMPLATE Rev.2015]

 
Oo Oo SN DH NH FB W NY

NM Bb NW WB NHN NHN SOO KR RO OO ee ee
oo JN A A FSF WH NY K& CO CO PB AQ DH DH BP W HO | OS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 14 of 21

requested local engineering support. Once account showing large revenue opportunities manager
transferred to male peer. Culture within Mr. Carlock sales team disparate treatment to females.
On March 30, 2016 I was subject to gender biased comment by Mr. Carlock. The Comcast
account needed male approval or she could not attend the meetings that Plaintiff setup with
Comcast. Mr. Carlock told me a male was better suited to manage the account and that women
are not a fit. He then told me he would be replacing me with a male co-worker. Mr. Carlock
instigation of performance reviews. Where evidence is not available the 3 Step procedure
McDonnell Douglas Corp vs Green 411 U.S. 792, 802, 93 S. Ct. 1817 (1973). Once the above
evidence have been established a primas faci case discrimination exist. Then puts on employer
for reasons for adverse to present evidence for adverse employment action. This is a burden of
production not a burden of proof. If employer shows proof then employee must show employer
non-discriminatory reason for employment action was a mere pretext. To prove disparate

treatment under Title VII, the employee must show that the employer acted with discriminatory
purpose.

The case Johnson v. United Cerebral Palsy/Spastic Children’s Foundation of Los Angeles et al.,
1 3 Cat App. 4" 40 (2009) (Cerebal Palsy) which distinguishes the King case and reversed
Summary Judgment against Plaintiff who brought a discrimination claim after termination. The
claimant issued declarations from witnesses to substantiate claims. The court considered the
witness declaration of discrimination especially persuasive and found that and found that, when
taken together with other factors in the case the proffered evidence warranted reversal of the
Summary Judgment (id at p. 58). In this case the Plaintiff has easily shown that she meets the
first three factors for gender discrimination under FEHA (1) member of protected class, (2)

Performing competently positions they held at HPE and (3) were terminated. Under Cerebral

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. PAGE J4 oF Ql oc rempcare Rev.2015]

 
oO fo SDH WH & WH LH =

NN NHN NM NB RD ND OND RD ON ete
oN TO OH FF WY HY SH OS OBO OND DH DH FP WY LH K& OC

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 15 of 21

Palsy, the Plaintiff has furthermore established a record of evidencing discriminatory intent

sufficient to withstand Summary Judgment. Stefanini has set forth records demonstrating that

Mr. Carlock harassed and gave male employees preferential treatment for the purposes of

achieving her termination.

A.

Adrian Hurel Deposition, Exhibit A

(P. 19 line 17-25), (P. 20 line 1-8), (P. 33 line 4 -15)
Exhibit 10 HPE Standards of Business Conduct (P. 1-23)
Exhibit 34, (line 2)

Exhibit 36, (line 10 -18)

Stephen Carlock Deposition, Exhibit B

(P. 33 line 1-12), (P. 36 line 5-19)

Exhibit 7 MyComp Errors Single Digits Account
(P.1, line 1-14)

Exhibit 8 MyComp Faulty Software Tool showing unpaid commissions for PO’s
$4,148,888.00 Radysis deals closed $237,400.00, $172,763.00, $23,472.00

Robert Oliver Declaration, Exhibit C1
(P.2 linel-4)

Robert Oliver Deposition, Exhibit C2

(P. 39-41 line 1-25), (P. 42 line 1-15), (P. 44 line 12-25), (P. 45 line 1-25), (P. 49
line 13-25), (P. 55 line 1-25), (P. 59 line 9-17), (P. 61 line 18-23), (P. 68 line 1-
25), (P. 69 line 1-25), (P. 74 line 13-25), (P. 77 line 1-25), (P. 80 line 1-25), (P. 81
line 1-25), (P. 87 line 5-25), (P. 95 line 1-25), (P. 97 line 1-25), (P. 100 line 18-
25)

Exhibit B MyComp Errors
Exhibit 33, Exhibit 35, Exhibit 36, Exhibit 37

Vicki Stefanini Deposition, Exhibit D

(P. 17 line 5-13), (P. 27 line 1-13), (P. 33 line 4 -15), (P. 57 line 8 -25), (P. 64 line
1-25), (P. 82 line 1-25), (P. 83 line 1-25)

DECLARATION OF IN SUPPORT OF

 

 

 

 

CASE NO.

;PAGE15 OF 2] [UDC TEMPLATE Rev.2015]

 
Oo Oo 4D DBD WH FP WD HH

NHN NY WN NY NO WH NHN HO NO §— Se S&S FS Se Se Se Se ee
oO NO OH BR W NY -|& OF Oo OB DT NH A Lh WO LH KS OS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 16 of 21

F. Failure to Pay Agreed Upon Wages
G. Failure to Pay Wages Due Upon Termination
H. Breach of Contract

There are numerous items of Material Fact of proof by a preponderance of evidence that HPE
employer intentionally discriminated against Plaintiff. Defendant failed to pay commissions
owed and did not provide a timely final paycheck at time of termination. Commissions earned by
Plaintiff and acknowleged by Defendant HPE, however not include in final paycheck.
Commissions earned by Plaintiff and not acknowledged by Defendant HPE, because Plaintiff
MyComp numbers were inaccurate, Commissions that should hve been credited to Plaintiff, but
were diverted to a male employee on Plaintiff same sales team. HPE violated law of Fair Labor
Standards for unpaid wages and commissions. Informed manager Mr. Carlock regarding
MyComp inaccuracies complained on March 30, 2016, April 2, 2016, May 6, 2016, May 18,
2016.

Although Carlock made the MyComp corrections for Stefanini’s male colleagues, he did not do
so for her. The problem that resulted from this is two-fold: (1) Stefanini is still owed
commissions that she earned during her employment, and (2) the incorrect commission
calculation directly impacted the assessment of Stefanini’s performance. Stefanini believes that
the total commissions she is owed is $577,500. This is based on the deals she closed, including
those which Carlock transferred to Stefanini’s male colleagues before the commissions were paid
out, as well as those commissions which were improperly calculated in MyComp. It does not,
however, account for any of the partner commissions owed to Stefanini. A channel sale or
partner sale occurs when an HPE customer buys from a channel and the sale is passed through
HPE. The HPE sales manager is supposed to get credit for these sales, but are harder to track
and due to HPE’s poor accounting and channel alignment after the 2015 split from HP, Inc. Prior
to Plaintiff's role at HP Enterprise their were no significant Networking or Cloud deals closed
showing very minimal revenue. Plaintiff knew with her relationships she could get that to
change. In November 2015 Radisys, Windstream, Level 3 Communications, account grew to
$2,000,000 in networking revenue then manager took her off the account. Plaintiff asked

specifically to keep Comcast account because she knew she could generate significant revenue

DECLARATION OF IN SUPPORT OF

 

 

 

CASE NO, ; PAGE le OF Z] [ypc TEMPLATE Rev.2015]
0 Oo YD DA WNW & WwW KH &

oO HNO WN WH NH NO NHN NHN NO HFS HH = HF RO 8 Se ee
oa SN DA OW F&F WO NO KB CFD Oo DO AI HD Wn fF W NO KF OS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 17 of 21

based on her relationships. Plaintiff brought in the right relationships with decision makers at
CXO Exec and VPs. Plaintiff had been working the Comcast account for 8 months . As all
fortune 500 accounts at HP Enterprise may encompass an extended sales/engineering team of 10-
20 people per account. On on Feburay 9, 2016 Plaintiff requested engineering resources from
Stephen Carlock ans Ken Meir as she needed technical support. On March 2, 2019 was given (1)

sales person and (2) engineers for support on Comcast account.

MyComp sales earning tool affected all of Hewlett Packard Sales Organization Worldwide. Mr.
Carlock corrected MyComp inaccurate commission pay for male employees on her sales team
but failed to correct hers. According to the report from Business Insider May 25, 2017 initially
HPE Leadership said “Our salespeople have been paid accurately and on time, and it would be
wholly inaccurate to suggest otherwise. While our recent separation activities have contributed to
challenges with systems used by our sales force to have visibility. While our recent separation
activities have contributed to challenges with the systems used by our sales force to have
visibility into their compensation, these issues have no impact on their actual compensation. As a
result of the challenges we have given impacted salespeople a choice between remaining on our
draw program or moving to incentive compensation until all of these issues have been
addressed." “Hewlett Packard Enterprise has apologized to thousands of employees in its North
American sales organization for ongoing issues with the internal software that tracks their sales
and calculates their commissions. In an all-hands meeting on April 27, VP and COO of HPE’s
Americas Enterprise Group Cheryl Brown detailed the issue with the software, called MyComp,
according to a recording of the call heard by Business Insider. Brown said links between orders
and customer account names were disconnected. HPE insists that salespeople have been paid; it’s
just the reporting in the software that is incorrect. HPE salespeople told Business Insider that
HPE’s software is having a problem tracking which salesperson gets credit for the sale, many of
which happen through distributors and resellers. Aside from being an embarrassing issue for

HPE externally, it has been a nightmare for some employees “whom have had to borrow money

from HPE to make ends meet,” the report said. Brown told salespeople that they would have the

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ;PAGEI7 OF 2| [UDC TEMPLATE Rev.2015]
Oo Oo SN DW A BF W HO

NO NO NO HNO WN KN BR KN RO wm mm em me me ee
ao NO A FF WHY NY KH SF Oo HOH SI DB A BP WwW KH HH OS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 18 of 21

option to borrow against their anticipated commissions through June. Some salespeople have

even left the company due to the inconvenience, according to Business Insider.”

A. Stephen Carlock Deposition
Exhibit 7 Email MyComp Error Reporting Single Digits
(P. 1, line 1-14)
Exhibit 8 Commissions Unpaid $4,148,888.00 Radisys deals closed $237,400.00,
$172,763.00, $23,472.00 closed
(P. 1, line 1-33)
B. Arian Hurel Deposition
Exhibit 7 Business Insider MyComp Sales Software Issues
(P. 1, line 1-20), (P. 2 line 1-9)
Exhibit 8 $4,148,888 Unpaid Commissions AT&T, Windstream, Level 3, Frontier,
Comcast, BT, Salesforce, Autodesk, Dealertrack deals closed
(P.1, line 1-33)
Exhibit 17 MyComp Errors showing unpaid commissions of $237,400.00 unpaid
commissions for Radisys deal
(P.1)
Exhibit 20 MyComp Faulty Software Tool showing unpaid commissions $27,265,068.00
for Accounts and Partners
(P. 1-5)
Exhibit 15 MyComp Unerreporting Numbers Were Wrong
(P. 1-2)

HPE statements are false P.2 paragraph 2 stating “Stefanini transitions from selling HP
Networking (HPN) . As a member of Carlock’s team Stefanini was required to follow a Service
Provider based sales model, which required her to make larger sales to a smaller group of bigger

companies.” Stefanini’s responsibilities was a much higher revenue respsonsibility within HPN

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ;PAGE {8 OF ZI [spc TEMPLATE Rev.2015]

 
Oo Oe NSN DBD A Ph WO LO —

NO bw HO NH NH WH NH HO HNO —|— =| Se Se Se Se Se ee eS Se
ao NBN UN BR WD NY KH OS CO Oe IN HR A SF WY LY KY CS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 19 of 21

included managing globally HPE Stratgegic Fortune 500 accounts to include AT&T, Comcast,
Radysis, Google, NTT, Salesforce.com, Akamai, CenturyLink, Adobe etc. In fact the accounts
under her new manager Stephen Carlock was smaller sales to a smaller group of accounts. As a
result of Stefanini’s proven success and performance she was asked by HP leadership team to
continue to manage her key accounts from HPN organization and approval was given for these

accounts to be paid commisisons under Stephen Carlock Srevcie provider team.

The key documents are “the sales letter,” the “sales plan” and all the “policies” related to
compensation. All the conditions have to be met for the commission to be earned.
Company reserves the right to change or cancel the plan on 30-day’s notice. I am
providing by attachment the “sales letter,” and “sales plan”. The current sales policy is
effective from November 1, 2015 until modified. [HPE’s fiscal year ends 10-31-16]

« A “sales letter” spells out the performance expectations for the individual
sales person under the applicable “Sales Plan.”

= ‘TIA’ is the target incentive amount. This TIA is adjusted for weighted
metrics,

« The “slope” is the rate of increase over the base sales volume. 1:1 for
TIA, and an “accelerator” slope for over TIA. Standard accelerator is
2.5x. [The accelerator applies to sales over quota].

= These terms apply across product lines and quota goals for that product
line. The sales letter determines the actual % incentives and slopes
applicable for a particular Sales Manager.

1) Upon meeting TIA for fiscal year 2016 at assigned quota $3,315,022, Ms. Stefanini
earned $100,000 in commissions. This converts to a TIA of 3% payable at whatever
volume of gross sales she made below $3,315,022.

2) Over $3,315,022 a 2.5% “accelerator” was to apply. This is the new “slope.” The slope
is 3% plus 2.5% or 5.5%.

3) Actual Sales ending 10/31/2016 are summarized as $13,725,314 sold direct and through
distributors

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ; PAGE [9 oF Z] [upc TEMPLATE Rev.2015]

 
Oo Co ~~ DH WW BP Bw KH —

bBo NHN NH HO KN HP NO KR ROO ele
oO SN BD A FP WY HY KY ODO OBO OO DT KH A FP W NYO KH OC

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 20 of 21

HPE MyComp is defined as the Computer Software Tool used to track sales commissions

through partners and distributors.

Mr. Carlock continued to knowingly use Plaintiff incorrect MyComp numbers to justify
allegations that the Plaintiff was underperforming. MyComp Stefanini coomplained about
Mycomp errors Carlock fixed male employees howver refused to fix Stefanini’s. Please refer to
Exhibit showing proof of POs clossed by Stefanini and HPE non-payment of commission to
include Radysis, .HPE failed to pay Stefanini her comissions due in accordance with HPE Sales
Compensation Policy and conrtinues to falsify information. Plaintiff MyComp numbers were
never corrrected resulting in underperforming of wages Palintiff earned and the underpayment of|

wages to Plaintiff.

HP Enterprise Company’s argument not only wrongly implies that there would be no waiver or
modification or other contract sales comisisons as a matter of law, it wrongly that non-lawyer
salespeople like Stefanini should have known that at the time, rendering their reliance
unreasonable. Surely someone in Stefanini’s shoes can reasonably rely on the HPE MyComp
Software Compensation Tool used companywide to payout correct commisions owed without
undertaking a legal analysis of whether the company’s used to determine HPE revenue’s and
commisisons would have resulted showing inacurate earnings for HPE companywide. As a
matter of California law, a question that is not answered even today. Why should HPE take

provledge and not pay ermployees due to company faulty pay systems?

Plaintiff wage claims (failure to pay comisisons, failue to provide accurate pay stubs and faliure
to pay all wages upon termination) are based on numerious hours of work. Employees must me
paid agreed upon wage (Cal Labor Code 119, 510), Paystubs must accurately reflect the time

worked for the period (cal Labor Coe 226). Upon termination, Defendants were obligated to

DECLARATION OF IN SUPPORT OF

 

 

CASE NO. ;PAGEZ9 OF ZL [upc TEMPLATE Rev.2015]
eo Om JN DBD or FF WW NO

Ny bw wR HO NH NY NV NHN NO &§| | fF fF FF Fe OF OS |
oH HN HD wD BP Ww NY KH DS Oo CO JT DH A Bh WY NY KS OS

 

 

Case 5:18-cv-07051-NC Document 108 Filed 12/26/19 Page 21 of 21

immediately pay Plaintiff all wages owed (Cal Labor Code 201 — 203). It is undisputed that HPE
witheld wages upon termination and comissions were not paid due to MyComp Faulty Software

Compensation Tool.

There are disputed issues of material fact as to the amount of wages owed and commissions
unpaid due to account transfers to male employees and MyComp Faulty Sales Compensation

Software. There is no legal basis to grant Summary Judgment

A. Arian Hurel Deposition
Exhibit 4
(P. 1, line 1-8)
Exhibit 6
(P. 1, line 1-21)
(P.2, line 1-27)
(P.19, line 17-25)
(P.20, line 1-8)

B. Stephen Carlock Deposition
(P. 5, line 1-7)
(P. 6, line 1-8, line 20-25)
(P. 32, line 23-25)
(P. 33, line 1-12)
(P. 36, line 5-19)
(P. 65, line 11-18)
Exhibit 13
(P.1-3)

C. Vicki Stefanini Deposition
(P. 22, line 7-25)
(P. 23, line 14-25)
(P. 24, line 1-6)
(P. 25, line 4-10)
(P. 27, line 9-13)

 

Address:
Date: December 24, 2019 ess: PO BOX 54124, SAN JOSE, CA 95154

_ Phone Number: 408-887-5943

 

OT

 
   

Signature:

 

Printed name: VICKI ST,
DECLARATION OF IN SUPPORT OF

 

 

 

CASE NO. ;PAGE 2] OF Z| [ypc TEMPLATE Rev.2015]
